Jordan, Judge.
Sallie Merritt brought this action against Jesse Rackard in Fulton Superior Court to recover damages for personal injuries. The jury found for plaintiff for $12,500; judgment was entered accordingly, and defendant appeals. The sole issue asserted by appellant is whether the verdict is excessive, and appellee moves this court to assess damages for delay caused by the appeal. Held:
1. This court will not disturb the verdict of a jury for $12,500 *744as being excessive as a matter of law where the evidence discloses that plaintiff, born in 1909, had been gainfully employed as a maid for 13 years and was earning $37.30 per week when she was injured on December 23, 1964, when defendant’s taxicab in which she was a passenger struck a parked vehicle, causing painful injuries to her forehead and left knee; that she wore a cast for about ten weeks and was unable to work, that on the date of trial there was a 50% impairment of the knee; that she will continue to have pain and discomfort from the knee; and that because of her injuries her earning ability as a maid has been and will continue to be impaired. See Southern Grocery Stores v. Kelley, 57 Ga. App. 37, 39 (194 SE 234); Atlanta & W. P. R. Co. v. Gilbert, 82 Ga. App. 244 (2) (60 SE2d 787); St. Paul Fire &c. Ins. Co. v. Dillingham, 112 Ga. App. 422 (145 SE2d 624), and numerous cases collected under Code § 70-202, catchword “Approval” and Code § 105-2015, catchword “Ex-cessiveness.”
Submitted November 9, 1966
Decided December 5, 1966.
Atkins & Atkins, Ben S. Atkins, for appellant.
Charlie Franco, James H. Weeks, for appellee.
2. Where, as here, the court is not fully satisfied that the cause was taken up for delay only, additional damages will not be awarded under the provisions of Code § 6-1801.

Judgment affirmed.


Bell, P. J., and Eberhardt, J., concur.